DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 06/28/2021.
Applicant’s arguments, see pages 10-13, filed 06/28/2021, with respect to claims 1 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 
The Amendments to Claims 1, 4-7, 10, 12, 14-15, and 17, filed 06/28/2021, are acknowledged and accepted.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 20 has been cancelled.



  Reasons for Allowance
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a method for assembling a first lens and a second lens having all the claimed features of applicant's instant invention, specifically including: prior to stacking the first lens and the second lens to form an optical assembly, performing a polarimetric measurement for at least one of the first lens or the second lens, and performing a polarimetric angle adjustment when the polarimetric measurement does not satisfy a predetermined polarimetric condition; and stacking the first lens and the second lens to form [[an]] the optical assembly when the polarimetric measurement satisfies the predetermined polarimetric condition, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872